DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

 Response to Amendment
3.	This Office Action is issued in response to Applicant's request for continued examination filed on January 28, 2022 in which claims 1-20 are presented for examination.4.	Claims 1-20 are pending, of which claims 1, 5, and 14 are in independent form.5.	Claims 1, 5, and 14 are amended.
Response to Arguments
6.	Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on March 24, 2022 and October 21, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Soundararajan et al. U.S. Patent 8,429,096 B1 (hereinafter Soundararajan) in view of Peng et al. “Modeling of Concurrent Task Execution in a Distributed System for Real-Time Control (hereinafter Peng) further in view of Ward, Jr. et al. US Patents 8,775,282 B1 (hereinafter Ward). 
Regarding claim 1, Soundararajan discloses a system (Soundararajan [col. 2, lines 53-56] where the invention embodiment implemented as a system), comprising:           a memory (Soundararajan [Figure 9, memory 1120]) to store program instructions (Soundararajan [Figure 9, program instructions 1125]) which, if performed by at least one processor, cause the at least one processor to perform a method (Soundararajan [col.21, lines 29-31] and [col. 21, lines 53-63] an exemplary hardware configuration of the implemented embodiment comprises memory connected with the central processing unit to accomplish the task of the implemented system) to at least:           receive a first query directed to one or more data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query, e.g., “a gateway 450 may receive queries 460 on behalf of a client application through a client library 440”);           evaluate the first query with respect to performances of prior queries (Soundararajan [col. 3, lines 1-13], [col. 13, lines 59 – col. 14, lines 32], [col. 15, lines 3-33] and lines 52-62] [col. 17, lines 60- col. 18, lines 15] wherein queries evaluated based on their respected performance, some take longer time to execute, others are simple to execute. See also [col. 6, lines 30-44] and [col. 7, lines 49 – col. 8, line 12] where mathematical calculation performed to allocate or de-allocate one or more CPUs from execution, e.g., “… if it is determined that one of the currently executing requests is consuming more memory during execution than its SLA parameter values specify, the action may include changing an execution parameter so that fewer complex calculations are performed in parallel, or inserting a delay between the complex calculations included in a single request so that other requests may use the memory between the calculations“); 	route the first query to the selected computing resources for processing (Soundararajan [col.5, lines 44 – col. 6, line 4] where requests forwarded from one computing resource to another, e.g., “…send a request for computing services to the resource service in shared computing environment 100. The resource service may assign one or more of shared computing resources 130 to execute the request”); and           provide a result for the query generated at the selected computing resources (Soundararajan [col. 5 lines 61-67] e.g., “… the shared computing resources 130 may return results of the request to the subscriber application 140 through the resource service”).        Soundararajan does not clearly disclose [evaluate the first query with respect to performances of prior queries to] determine a probability for completing, without interruption, the first query at an interruptible computing resource, the probability based at least in part on a likelihood that the interruptible computing resource is interrupted and an estimated completion time of the first query; and 	select one or more computing resources including the interruptible computing resource based, at least in part, on the determined probability, compared with a probability threshold. 	However, Peng discloses determine a probability for completing, without interruption (Peng [page 513, 3rd paragraph] e.g., “This implies that the ordered activities (a,, a2, a3} or (a4, a5, a6} will be executed without interruption”), the first query at an interruptible computing resource (Peng [page 508] col.2, 1st – 3rd paragraphs and [Figure 17], where queries executed on interruptible manner ) the probability based at least in part on a likelihood that the interruptible computing resource is interrupted and an estimated completion time of the first query (Peng [page 508, Figure 17, following description] and (Pend [page 509, Figure 19 and following description] where a query executed, as an interruptible task). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate modelling of concurrent task execution of Peng in to resource isolation through reinforcement learning of Soundararajan. Skilled artisan would have been motivated in order to utilize the proposed method for resolving various design issue of distributed real-time systems, such as task execution time estimation, message handling, time-out, and task allocation. 	The combination of Soundararajan and Peng does not clearly disclose select one or more computing resources including the interruptible computing resource based, at least in part, on the determined probability compared with a completion probability threshold. 	However, Ward discloses select one or more computing resources including the interruptible computing resource based at least in part (Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected), on the determined probability compared with a completion probability threshold (Ward [col. 9, lines 65 – col. 10, lines 11], [col. 11, lines 12-39] and Figure 2], where the resource manager launches interruptible resource after checking (i.e., comparing) the status of available resources). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate capacity management of draining-state platforms providing network-accessible resources of Ward with the combined teachings of Soundararajan and Peng. Skilled artisan would have been motivated in order for providing capacity management of draining-state platforms providing network-accessible resources.
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a system, wherein to evaluate the first query with respect to the performances of prior queries to determine the probability comprises determine (Soundararajan [col. 6, lines 30-44] and [col. 7, lines 49 – col. 8, line 12] where mathematical calculation performed to allocate or de-allocate one or more CPUs from execution, e.g., “… if it is determined that one of the currently executing requests is consuming more memory during execution than its SLA parameter values specify, the action may include changing an execution parameter so that fewer complex calculations are performed in parallel, or inserting a delay between the complex calculations included in a single request so that other requests may use the memory between the calculations) that an estimated completion time for the first query is less than a guaranteed time for performing queries at the interruptible computing resource (Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected).
Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a system, wherein the method further comprises:           detect an interruption for the interruptible computing resource while processing the first query (Ward [col. 17, lines 28-39] where an interruptible computing resources identified, e.g., “Such instances could, in some embodiments, include one or more draining-mode instances launched after the platform was designated as being in draining state, as well as one or more interruptible instances (such as spot market instances)”);           select an interrupt handling response to allow completion of the first query at the computing resources based, at least in part, on a determination that the first query can complete prior to an occurrence of the interruption for the interruptible computing resource (Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected).
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a system, wherein the selection is performed by a managed query service implemented as part of a provider network, wherein the one or more computing resources are implemented as part of one or more other network-based services in the provider network (Ward [col. 7, lines 1-11] e.g., “… the provider network may be organized into a plurality of geographical regions, and each region may include one or more availability zones. An availability zone in turn may comprise one or more distinct locations or data centers, engineered in such a way that the resources in a given availability”).

Regarding claim 5, Soundararajan discloses a method, comprising:           receiving a first query directed to one or more data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query, e.g., “a gateway 450 may receive queries 460 on behalf of a client application through a client library 440”);            in response to receiving the first query:          Soundararajan does not clearly disclose selecting one or more computing resources to process the first query that include an interruptible computing resource, wherein the selecting is based, at least in part, on a probability determined for completing, without interruption, processing of the first query at the interruptible computing resource compared with a completion probability threshold , and  wherein the probability is based at least in part on a likelihood that the interruptible computing resource is interrupted and an estimated completion time of the first query; and  	performing the first query at the selected computing resources with respect to the one or more data sets. 	However, Peng discloses Soundararajan does not clearly disclose, wherein the selecting is based, at least in part, on a probability determined for completing, without interruption, (Peng [page 513, 3rd paragraph] e.g., “This implies that the ordered activities (a,, a2, a3} or (a4, a5, a6} will be executed without interruption”), and wherein the probability is based at least in part on a likelihood that the interruptible computing resource is interrupted and an estimated completion time of the first query (Peng [page 513, 3rd paragraph] e.g., “This implies that the ordered activities (a,, a2, a3} or (a4, a5, a6} will be executed without interruption”), and wherein the probability is based at least in part on a likelihood that the interruptible computing resource is interrupted and an estimated completion time of the first query (Peng [page 513, 3rd paragraph] e.g., “This implies that the ordered activities (a,, a2, a3} or (a4, a5, a6} will be executed without interruption”); and  	performing the first query at the selected computing resources with respect to the one or more data sets (Peng [Figure 18] and [page 508, section b)] e.g., “the task issuing a QUERY creates an activity, i.e., the RESPONSE routine, to be executed by the task accepting the QUERY. Upon arrival of the QUERY message, the corresponding RESPONSE routine will be ready to be scheduled for execution by the accepting task”). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate modelling of concurrent task execution of Peng in to resource isolation through reinforcement learning of Soundararajan. Skilled artisan would have been motivated in order to utilize the proposed method for resolving various design issue of distributed real-time systems, such as task execution time estimation, message handling, time-out, and task allocation. 	The combination of Soundararajan and Peng does not clearly disclose selecting one or more computing resources to process the first query that include an interruptible computing resource, wherein the selecting is based and processing of the first query at the interruptible computing resource compared with a completion probability threshold. 	However, Ward discloses selecting one or more computing resources to process the first query that include an interruptible computing resource, wherein the selecting is based (Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected. See also (Ward [col. 9, lines 65 – col. 10, lines 11], [col. 11, lines 12-39] and Figure 2], where the resource manager launches interruptible resource after checking (i.e., comparing) the status of available resources) and processing of the first query at the interruptible computing resource compared with a completion probability threshold (Ward [col. 9, lines 65 – col. 10, lines 11], [col. 11, lines 12-39] and Figure 2], where the resource manager launches interruptible resource after checking (i.e., comparing) the status of available resources). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate capacity management of draining-state platforms providing network-accessible resources of Ward with the combined teachings of Soundararajan and Peng. Skilled artisan would have been motivated in order for providing capacity management of draining-state platforms providing network-accessible resources.
 	Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a method, further comprising          detecting an interruption of the interruptible computing resource during the performance of the first query (Ward [col. 17, lines 28-39] where an interruptible computing resources identified, e.g., “Such instances could, in some embodiments, include one or more draining-mode instances launched after the platform was designated as being in draining state, as well as one or more interruptible instances (such as spot market instances)”);          obtaining an execution state for the interruptible computing resource for the performance of the first query (Ward [col. 16, lines 52-58] where resource manager identify interruptible instance, e.g., “… Having selected the platform 120, the resource manager may launch an interruptible instance on the selected platform 120 on behalf of the client 148 (element 511). In some embodiments, where clients are allowed to specify whether they wish to acquire instances”); and          causing performance of the first query to be completed at one or more other computing resources instead of the interruptible computing resource based, at least in part, on the execution state for the interruptible computing resource (Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected).
Regarding claim 7, the rejection of claim 5 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a method, wherein the computing resources are implemented as part of a compute cluster, and wherein the method further comprises:          selecting one or more other compute clusters to perform the first query (Soundararajan [col. 23, lines 9-12, e.g., “… shared computing service (e.g., a shared storage system or database service) in various ways in different embodiments, such as to submit requests for service, query requests, and/or metrics requests, and to receive results”); and          performing the first query at the one or more other compute clusters (Peng [Figure 18] and [page 508, section b)] e.g., “the task issuing a QUERY creates an activity, i.e., the RESPONSE routine, to be executed by the task accepting the QUERY. Upon arrival of the QUERY message, the corresponding RESPONSE routine will be ready to be scheduled for execution by the accepting task”).
Regarding claim 8, the rejection of claim 5 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a method, wherein selecting one or more computing resources to process the first query is further based on a timeframe specified for completing execution of the first query provided by a submitter of the first query (Soundararajan [col. 23, lines 9-12, e.g., “… shared computing service (e.g., a shared storage system or database service) in various ways in different embodiments, such as to submit requests for service, query requests, and/or metrics requests, and to receive results”).
Regarding claim 9, the rejection of claim 5 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a method, further comprising:          receiving a second query directed to the data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query);           in response to receiving the second query:           selecting one or more non-interruptible computing resources to process the second query based, at least in part, on a probability determined for completing processing of the second query at another interruptible computing resource (Soundararajan [col. 23, lines 9-12, e.g., “… shared computing service (e.g., a shared storage system or database service) in various ways in different embodiments, such as to submit requests for service, query requests, and/or metrics requests, and to receive results”); and          performing the second query at the selected non-interruptible computing resources with respect to the data sets (Peng [Figure 18] and [page 508, section b)] e.g., “the task issuing a QUERY creates an activity, i.e., the RESPONSE routine, to be executed by the task accepting the QUERY. Upon arrival of the QUERY message, the corresponding RESPONSE routine will be ready to be scheduled for execution by the accepting task”).
Regarding claim 10, the rejection of claim 5 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a method, wherein the one or more computing resources only include interruptible computing resources ((Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected.
Regarding claim 11, the rejection of claim 5 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a method, further comprising:           detecting an interruption for the interruptible computing resource while processing the first query (Ward [col. 17, lines 28-39] where an interruptible computing resources identified, e.g., “Such instances could, in some embodiments, include one or more draining-mode instances launched after the platform was designated as being in draining state, as well as one or more interruptible instances (such as spot market instances)”; and          selecting an interrupt handling response to allow completion of the first query at the computing resources based, at least in part, on a determination that the first query can complete prior to an occurrence of the interruption for the interruptible computing resource (Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected).
Regarding claim 12, the rejection of claim 5 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a method, wherein the computing resources are implemented as part of a larger collection of computing resources in a pool of computing resources that include other interruptible computing resources, and wherein the method further comprises:           detecting an interruption of one of the other interruptible computing resources (Ward [col. 17, lines 28-39] where an interruptible computing resources identified, e.g., “Such instances could, in some embodiments, include one or more draining-mode instances launched after the platform was designated as being in draining state, as well as one or more interruptible instances (such as spot market instances)”);         evaluating a resource provisioning model generated from the performance of prior queries to determine one or more replacement computing resources for the pool, wherein the one or more replacement resources for the pool are interruptible (Soundararajan [col. 3, lines 1-13], [col. 13, lines 59 – col. 14, lines 32], [col. 15, lines 3-33] and lines 52-62] [col. 17, lines 60- col. 18, lines 15] wherein queries evaluated based on their respected performance, some take longer time to execute, others are simple to execute. See also [col. 6, lines 30-44] and [col. 7, lines 49 – col. 8, line 12] where mathematical calculation performed to allocate or de-allocate one or more CPUs from execution, e.g., “… if it is determined that one of the currently executing requests is consuming more memory during execution than its SLA parameter values specify, the action may include changing an execution parameter so that fewer complex calculations are performed in parallel, or inserting a delay between the complex calculations included in a single request so that other requests may use the memory between the calculations“); and          provisioning the replacement resources for the pool (Ward [col. 16, lines 49-52] e.g., “… if an old power supply is being replaced by a new one on platform 120Z, or a damaged memory board is being replaced by a new memory board,”).
Regarding claim 13, the rejection of claim 5 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a method, wherein selecting one or more computing resources to process the first query comprises determining that an estimated completion time for the first query is less than a guaranteed time for performing queries at the interruptible computing resource  (Ward [col. 7, lines 1-11] e.g., “… the provider network may be organized into a plurality of geographical regions, and each region may include one or more availability zones. An availability zone in turn may comprise one or more distinct locations or data centers, engineered in such a way that the resources in a given availability”).
Regarding claim 14, Soundararajan discloses a non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices (Soundararajan [col. 22, lines 18-26] 51-65] where multiple storage medium utilized. See also [claim 34] where the storage mediums is a non-transitory computer-readable storage medium) causes the one or more computing devices to implement: 	receive a first query directed to one or more data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query, e.g., “a gateway 450 may receive queries 460 on behalf of a client application through a client library 440”);           evaluate the first query with respect to performances of prior queries (Soundararajan [col. 3, lines 1-13], [col. 13, lines 59 – col. 14, lines 32], [col. 15, lines 3-33] and lines 52-62] [col. 17, lines 60- col. 18, lines 15] wherein queries evaluated based on their respected performance, some take longer time to execute, others are simple to execute. See also [col. 6, lines 30-44] and [col. 7, lines 49 – col. 8, line 12] where mathematical calculation performed to allocate or de-allocate one or more CPUs from execution, e.g., “… if it is determined that one of the currently executing requests is consuming more memory during execution than its SLA parameter values specify, the action may include changing an execution parameter so that fewer complex calculations are performed in parallel, or inserting a delay between the complex calculations included in a single request so that other requests may use the memory between the calculations“). 	Soundararajan does not clearly disclose [evaluate the first query with respect to performances of prior queries to] determine a probability for completing, without interruption, the first query at an interruptible computing resource, the probability based at least in part on a likelihood that the interruptible computing resource is interrupted and an estimated completion time of the first query; and
 select one or more computing resources including the interruptible computing resource based, at least in part, on the determined probability, compared with a probability threshold.
 However, Peng discloses determine a probability for completing, without interruption (Peng [page 513, 3rd paragraph] e.g., “This implies that the ordered activities (a,, a2, a3} or (a4, a5, a6} will be executed without interruption”), the first query at an interruptible computing resource (Peng [page 508] col.2, 1st – 3rd paragraphs and [Figure 17], where queries executed on interruptible manner ) the probability based at least in part on a likelihood that the interruptible computing resource is interrupted and an estimated completion time of the first query (Peng [page 508, Figure 17, following description] and (Pend [page 509, Figure 19 and following description] where a query executed, as an interruptible task).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate modelling of concurrent task execution of Peng in to resource isolation through reinforcement learning of Soundararajan. Skilled artisan would have been motivated in order to utilize the proposed method for resolving various design issue of distributed real-time systems, such as task execution time estimation, message handling, time-out, and task allocation.
 The combination of Soundararajan and Peng does not clearly disclose select one or more computing resources including the interruptible computing resource based, at least in part, on the determined probability compared with a completion probability threshold.
 However, Ward discloses select one or more computing resources including the interruptible computing resource based at least in part (Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected), on the determined probability compared with a completion probability threshold (Ward [col. 9, lines 65 – col. 10, lines 11], [col. 11, lines 12-39] and Figure 2], where the resource manager launches interruptible resource after checking (i.e., comparing) the status of available resources).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate capacity management of draining-state platforms providing network-accessible resources of Ward with the combined teachings of Soundararajan and Peng. Skilled artisan would have been motivated in order for providing capacity management of draining-state platforms providing network-accessible resources.
       Regarding claim 15, the rejection of claim 14 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a non-transitory, computer-readable storage medium, wherein the program instructions cause the one or more computing devices to implement:          detecting an interruption of the interruptible computing resource during the performance of the first query (Ward [col. 17, lines 28-39] where an interruptible computing resources identified, e.g., “Such instances could, in some embodiments, include one or more draining-mode instances launched after the platform was designated as being in draining state, as well as one or more interruptible instances (such as spot market instances)”); and           performing the first query at one or more other computing resources instead of the interruptible computing resource (Peng [Figure 18] and [page 508, section b)] e.g., “the task issuing a QUERY creates an activity, i.e., the RESPONSE routine, to be executed by the task accepting the QUERY. Upon arrival of the QUERY message, the corresponding RESPONSE routine will be ready to be scheduled for execution by the accepting task”).
Regarding claim 16, the rejection of claim 14 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a non-transitory, computer-readable storage medium, wherein the program instructions cause the one or more computing devices to implement:           detecting an interruption of the interruptible computing resource during the performance of the first query (Ward [col. 17, lines 28-39] where an interruptible computing resources identified, e.g., “Such instances could, in some embodiments, include one or more draining-mode instances launched after the platform was designated as being in draining state, as well as one or more interruptible instances (such as spot market instances)”;           obtaining an execution state for the interruptible computing resource for the performance of the first query resource (Ward [col. 16, lines 52-58] where resource manager identify interruptible instance, e.g., “… Having selected the platform 120, the resource manager may launch an interruptible instance on the selected platform 120 on behalf of the client 148 (element 511). In some embodiments, where clients are allowed to specify whether they wish to acquire instances”); and           causing performance of the first query to be completed at one or more other computing resources instead of the interruptible computing resource based, at least in part, on the execution state for the interruptible computing resource (Ward [col. 3, lines 35-50], [col. 16, lines 52-67] and [Figure 5], where interrupted resource selected).
Regarding claim 17, the rejection of claim 14 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a non-transitory, computer-readable storage medium, wherein the one or more computing resources include at least one non-interruptible computing resource (Soundararajan [col. 5, lines 34-53] where the available computing instances or resources includes an interruptible computing instances).
Regarding claim 18, the rejection of claim 14 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a non-transitory, computer-readable storage medium, wherein the computing resources are implemented as part of a larger collection of computing resources in a pool of computing resources that include other interruptible computing resources, and wherein the program instructions cause the one or more computing devices to further implement:            detecting an interruption of one of the other interruptible computing resources (Ward [col. 16, lines 52-67] where an interruptible computing resources identified); and           evaluating a resource provisioning model generated from the performance of prior queries to determine that no replacement computing resource is needed for the interrupted computing resource (Soundararajan [col. 3, lines 1-13], [col. 13, lines 59 – col. 14, lines 32], [col. 15, lines 3-33] and lines 52-62] [col. 17, lines 60- col. 18, lines 15] wherein queries evaluated based on their respected performance, some take longer time to execute, others are simple to execute. See also [col. 6, lines 30-44] and [col. 7, lines 49 – col. 8, line 12] where mathematical calculation performed to allocate or de-allocate one or more CPUs from execution, e.g., “… if it is determined that one of the currently executing requests is consuming more memory during execution than its SLA parameter values specify, the action may include changing an execution parameter so that fewer complex calculations are performed in parallel, or inserting a delay between the complex calculations included in a single request so that other requests may use the memory between the calculations“).
Regarding claim 19, the rejection of claim 14 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a non-transitory, computer-readable storage medium, wherein selecting the one or more computing resources to process the first query is further based on a timeframe specified for completing execution of the first query provided by a submitter of the first query (Ward [col. 7, lines 1-11] e.g., “… the provider network may be organized into a plurality of geographical regions, and each region may include one or more availability zones. An availability zone in turn may comprise one or more distinct locations or data centers, engineered in such a way that the resources in a given availability”).
Regarding claim 20, the rejection of claim 14 is hereby incorporated by reference, Soundararajan, Peng, and Ward discloses a non-transitory, computer-readable storage medium, wherein the evaluating and the selecting is performed by a managed query service implemented as part of a provider network, wherein the one or more computing resources are implemented as part of one or more other network-based services in the provider network, wherein the data sets are stored in a data storage service implemented as part of the provider network, and wherein the query is received from a client of the provider network (Ward [col. 7, lines 1-11] e.g., “… the provider network may be organized into a plurality of geographical regions, and each region may include one or more availability zones. An availability zone in turn may comprise one or more distinct locations or data centers, engineered in such a way that the resources in a given availability”).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30AM – 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156